Citation Nr: 1243186	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected post-traumatic stress disorder (PTSD) prior to November 8, 2011 and in excess of 70 percent from November 8, 2011.   

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1979 to June 1983, and with the United States Army National Guard from December 2005 to April 2007, and from June 18 to June 28, 2007.  The Veteran served in Afghanistan from March 23, 2006 to March 21, 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and August 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In September 2011, the Board remanded this matter to the RO for additional development. 

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to November 8, 2011, the service-connected PTSD is shown to more nearly approximate that of deficiencies in most areas, such as work, school, family relations judgment, thinking and mood due to due to insomnia, difficulty sleeping, nightmares, night sweats, intrusive thoughts, anger control issues, irritability, flashbacks, social isolation, hypervigilence, excessive startle response, decreased concentration, depressed mood, and sadness.

2.  For the entire appeal period, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation or own name, has not been demonstrated.


CONCLUSION OF LAW

1.  Prior to November 8, 2011, the criteria for the assignment of a 70 percent evaluation but no more, for the service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2012).  

2.  The criteria for a rating in excess of 70 percent evaluation for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in June 2007, prior to the initial adjudication of the claim, and in August 2008 and October 2011.     

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2007 and August 2008 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The claim was readjudicated in the September 2012 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Courts have held that were the underlying claim of service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran was provided additional notice for increased rating claims.   

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from 2001 to 2011 are associated with the claims folder.  There is no identified evidence that needs to be addressed.  

The Veteran underwent VA examinations in 2007 and 2011 to obtain medical evidence as to the severity of the service-connected PTSD and whether he was employable.   

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria for rating mental disorders reads as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation  or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

The Court in Mauerhan stated that "when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment."  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Id.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The Board finds that prior to November 8, 2011, the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411 and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.     

In determining that the Veteran meets the criteria for a 70 percent rating, the service-connected disability picture is shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood due to insomnia, difficulty sleeping, nightmares, night sweats, intrusive thoughts, anger control issues, irritability, flashbacks, social isolation, hypervigilence, excessive startle response, decreased concentration, depressed mood, and sadness.  

Treatment records from Camp Shelby dated in June 2007 indicate that the Veteran was interviewed and examined for suitability for deployment.  The Veteran had been referred to the emergency room due to homicidal ideation.  He reported that he had wanted to harm his platoon sergeant because the sergeant was treating him like he was in boot camp. The Veteran lunged at the sergeant and the sergeant identified this as inappropriate behavior and he was asked to talk to a counselor.  The Veteran had orders to deploy to Iraq. 

The records indicate that the Veteran had been out of Afghanistan for two months. He reported having intrusive thoughts and nightmares, startle response, and anger. He indicated that his anger has become more uncontrollable.  The Veteran reported that it was hard for him to get emotionally close to people including his spouse.  He reported having hypervigilence, sleep difficulty and night sweats.  The Veteran reported having depression every day.  He reported that he did not have any current suicidal or homicidal ideation.  

Mental status examination revealed that the Veteran's mood was depressed. Memory was intact. Thought process was logical and coherent.  Judgment and insight were good.  The Veteran had good impulse control. The Axis I diagnosis was PTSD, chronic and complex, and major depression, recurrent. The current GAF score was 50, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Release from active duty was recommended.  

A November 2007 VA mental health treatment record indicates that the Veteran had PTSD with a depressive component and the symptoms appeared mild.  He was currently treated with medication.   

The Veteran was afforded a VA psychiatric examination in December 2007.  The Veteran reported having insomnia, nightmares, night sweats, anger control issues, irritability, flashbacks, social isolation, hypervigilence, increased startle response, decreased concentration, and sadness.  Mental status examination revealed no evidence of loosening of thought process.  The Veteran was distant emotionally and had a mild constricted affect.  He had some concentration and focusing problems.  He had some difficulties in immediate recall.  There was no objective evidence of memory loss.  The examiner noted that the Veteran had some depressed mood but there was no formal diagnosis of a depressive disorder.  The examiner stated that the Veteran had impaired impulse control and anger outbursts.  The examiner indicated that upon return from Afghanistan, the Veteran's GAF score was 45 to 50 which is indicative if serious impairment.  The examiner stated that currently, the GAF score was 60 which is indicative of moderate social and occupational impairment.  The examiner stated that the Veteran had moderate impairment with some flatness and distance seen with his emotions and anger outbursts once or twice a week.  The Veteran was passive socially and remained at home after work, he had flashbacks, and he had only had a few friends.  The examiner indicated that the homicidal ideation was gone.  

VA treatment records show that on April 5, 2008, the Veteran was admitted as an inpatient after having homicidal ideation and an exacerbation of PTSD symptoms.   The Veteran came in for treatment voluntarily after having an argument with his wife and sergeant at work.  He was in poor compliance with his medication.  Examination revealed that mood was irritated and angry.  Affect was congruent with mood and slightly restricted.  He denied suicidal ideations but admitted homicidal ideation towards his wife.  He denied hallucinations and no delusional thinking was noted.  Cognition was grossly intact. Short term and long term memory were intact.  The Veteran was admitted for 24 hours.  The GAF score was assessed as 35 to 40.  

The Veteran underwent mental health assessment the next day on April 6, 2008.  He reported being tired from medications.  He denied homicidal ideation towards his wife.  Thought process was coherent and linear. He denied suicidal ideation. He denied hallucinations.  No delusional or paranoid thinking was noted  Cognition was grossly intact.  Judgment and insight were fair.  It was noted that the Veteran would need at least another day of admission to discuss his treatment plan.  

A May 2008 VA treatment record indicates that the Veteran sought information about a PTSD group and orientation.  He reported becoming aggressive with the National Guard and with his wife.  He denied suicidal or homicidal ideation.  

VA treatment records indicate that the Veteran presented to VA on April 3, 2010 with suicidal ideation.  He reported having worsening PTSD symptoms with vivid flashbacks.  He stated that he had a flashback when he was cleaning his gun while drinking.  He also reported that the night before, he was arrested after passing out drunk in his car. He stated that when the police woke him, he thought he was in Afghanistan and he resisted.  

The Veteran reported that he had nightmares, hyperarousal, and emotional numbing.  He believed that his PTSD was triggered by finding out that his National Guard unit would be deployed to Iraq and his wife was ill.  The Veteran reported that his drinking had increased recently.  He reported having depression with significant suicidal ideation.  

Mental status examination revealed that he had moderate psychomotor agitation and intermittent pacing.  Mood was angry, depressed, and apathetic.  Thought process was coherent and logical with normal association.  There was no paranoia, delusions, or homicidal ideation in thought content but he had suicidal ideation.  Judgment was intact but impaired when drinking.  The GAF score for the PTSD was assessed to be 40.  The examiner indicated that the Veteran was in need of medication stabilization.    

VA treatment records indicate that the Veteran was hospitalized until April 6, 2010 for treatment of his PTSD.  Upon discharge, mood was euthymic.  Thought process was organized and coherent.  No abnormalities were noted in thought content.  He denied suicidal ideation.  Insight and judgment were intact.  The GAF score due to the PTSD was assessed as 54 to 65.  

VA mental health treatment records dated in June 2010 and July 2010 indicate that the Veteran was having slow but steady improvement in his recovery.  It was noted that he had significant improvement in verbal communication with others and improved mood.  

VA mental health treatment records dated in November 2010 indicate that the Veteran's PTSD symptoms are only mild and rare.  It was noted that he no longer had nightmares.  He only had one flashback when intoxicated and he had mild hypervigilence.  He had some increased startle response.  Mental status examination revealed that mood was good.  Thought process was normal.  Judgment was good.  Cognitive was alert.  

A January 2011 VA mental health treatment record indicates that the Veteran had not been on psychotropic medications for three months.  It was noted that he was stable and he had rare mild PTSD symptoms.  He was also maintaining sobriety.  The Veteran had a mild depressed mood with no evidence of clinical depression.  

The Board finds that prior to November 8, 2011, the preponderance of the evidence shows that the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411 with occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood reduced reliability and productivity, disturbances of motivation and mood.

The medical evidence shows prior to November 8, 2011, the Veteran had episodes of increased PTSD symptoms.  In June 2007 it was initially indicated that he had reported homicidal ideation, but later indicated that he did not have any current suicidal or homicidal ideation.  At the time of the December 2007 VA examination, it was indicated that homicidal ideation was gone.  There is evidence of deficiencies in family relations prior to November 2011.  In April 2008, it was noted that there was homicidal ideation towards his wife and that there had been an argument with his wife.  The next day, the Veteran denied homicidal ideation towards his wife but in May 2008 aggressiveness with his wife was noted.  The treatment records dated prior to November 2011 also show evidence of problems with mood, depression and anger.  The medical evidence of record shows that for the time period in question, the PTSD caused deficiencies in mood and family relations.  While the evidence indicates that thought process and judgment was intact, there is evidence of only fair judgment and insight in April 2008, impaired judgment when drinking and problems with anger.  The November 2011 addendum to the November 2011 VA PTSD examination shows that the examiner reviewed the claims file and summarized the evidence regarding PTSD symptoms prior to November 2011 and concluded that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, think and/or mood.  

On review, the Board concludes that the preponderance of the evidence establishes that the service-connected PTSD more nearly approximates deficiencies in most areas (work, school, family relations, judgment, thinking or mood prior to November 2011.  There is evidence of a deficiency in mood since the Veteran was depressed.  There is also a deficiency in family relations since the Veteran had emotional numbing and social isolation due to the PTSD and his anger and irritably impacted his relationship with his spouse.  Accordingly, the Board finds that the service-connected PTSD is shown to have been productive of a disability picture manifested by deficiencies in most areas to include an inability to establish and maintain effective social and work relationships.  Thus, on this record, the service-connected PTSD does meets the criteria for the assignment of a 70 percent rating based on the established criteria prior to November 8, 2011.  

The Board also finds that, for the entire increased rating period, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9411. 38 C.F.R. § 4.130.

There is evidence of impairment of occupational functioning due to the PTSD.  The December 2007 VA examination report indicates that the examiner concluded that the PTSD caused moderate occupational impairment.  The Veteran was working as a substitute teacher art that time.  The November 2011 VA examination report indicates that the Veteran was able to function in an occupational setting that was loosely supervised and in which little interaction with the public was required.  However, the examiner also stated that the Veteran was unable to function in an occupational setting including general employment settings and sedentary employment.  However, total social impairment in addition to total occupational impairment is not demonstrated.  The evidence of record shows that the Veteran was married and had a relationship with his spouse.  He also had relationships with his children although he reported that those relationships have deteriorated after his return from Afghanistan.  He reported that he socialized a little.  See the November 2011 VA examination report.      

The lay and medical evidence does not reveal gross impairment in thought processes or communication.  On VA examination in December 2007 there was no evidence of loosening of thought process.  The VA treatment records do not demonstrate impairment in thought processes or communication.  On VA examination in November 2011, the examiner did not indicate that there was gross impairment in thought processes or communication.  The evidence does not demonstrate persistent delusions and hallucinations. 

The Veteran has also not evidenced a persistent danger of hurting himself or others.  While there was reporting of homicidal ideation in June 2007 and referral for treatment, the Veteran then reported that he did not have any current suicidal or homicidal ideation.  There were further reports of homicidal ideation in April 2008 and evidence of aggressive behavior.  On VA examination in December 2007,  no suicidal or homicidal ideation shown.  On VA examination in November 2011, while examiner indicated suicidal ideation, it was indicated that persistent danger of hurting self or others was not found.  

The Veteran has not been disoriented to time or place.  The evidence does not demonstrate memory loss for names of close relatives, own occupation, or own name. 

The November 2011 VA examination report indicates that the Veteran had PTSD with recurrent, severe and chronic major depressive disorder.  The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.  The examiner indicated that the Veteran's current PTSD symptoms were anxiety, chronic sleep impairment, disturbances in mood and motivation, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and suicidal ideation.  The examiner stated that the veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment. 

Thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


ORDER

An initial rating of 70 percent for the service-connected PTSD prior to November 8, 2011, but no higher, is granted, subject to the regulations pertinent to the disbursement of monetary funds. 

A rating in excess of 70 percent for the service-connected PTSD is denied. 


REMAND

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is evidence that the PTSD may cause unemployability.  The November 2011 VA examination report indicates that the Veteran was able to function in an occupational setting that was loosely supervised and in which little interaction with the public was required.  However, the examiner also stated that the Veteran was unable to function in an occupational setting including general employment settings and sedentary employment.  Entitlement to a TDIU has not been adjudicated by the RO, nor developed for appellate consideration at this time.  As such, it must be adjudicated by the RO prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

2.  Adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  Only if an appeal is completed as to this matter should the issue be returned to the Board for appellate consideration.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


